Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 10/27/2020 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 10/27/2020 are acceptable for examination purposes. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent a No. 11012309. 
Claims 1-20 recite similar limitations as claims 1-20 of US patent No. 11012309 as follows: 
       Instant application
    US patent No. 11012309
    Claim 1. A method for deploying Data Loss Prevention (DLP) policies to user devices, comprising: receiving, at a management server, a configuration that specifies at least one DLP policy applicable to at least one application; receiving, at the management server, an indication of an assignment group specifying a plurality of user devices to which the at least one DLP policy should be applied; sending an instruction, from the management server to a second server, causing the second server to implement the at least one DLP policy for the plurality of user devices in the assignment group; and provisioning the at least one application to a user device, wherein provisioning comprises instructing the user device to retrieve the DLP policy from the second server and implement the DLP policy when executing the provisioned application.  

 











Claims 8 and 15.

Claims 2, 9, 16.

Claims 7, 14, 20.

Claim 1. A method for deploying Data Loss Prevention (DLP) policies to a user device, comprising: receiving, at a management server that exercises management control over the user device and with which the user device is enrolled, a configuration that specifies at least one DLP policy applicable to an application; receiving, at the management server, an indication of an assignment group specifying a plurality of user devices to which the at least one DLP policy should be applied; updating, by the management server, a record of the assignment group; synchronizing the record of the assignment group with an identity service; sending an instruction, from the management server to a second server that manages the application by providing policies and instructions to the application, causing the second server to implement the at least one DLP policy for the plurality of user devices in the assignment group, wherein the at least one DLP policy identifies and applies to a plurality of applications executing on the user device and managed by the second server; and provisioning the application to a user device, wherein provisioning comprises the management server instructing the user device to retrieve the DLP policy from the second server and implement the DLP policy at the provisioned application.

Claims 8 and 15.

Claims 2, 9, 16.

Claims 4, 11, 18.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 11012309 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US patent No. 11012309 substantially discloses the subject matter of claim 1 of the instant Application.
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-8, 10-12, 14-15, and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Readshaw US 20160226918 A1 in view of Khetawat (US 8544060 B1)

As to claim 1, Readshaw discloses a method for deploying Data Loss Prevention (DLP) policies to user devices, comprising (Readshaw Pa. [0010]) [policy-based mechanism for a Data Loss Prevention (DLP)]:  receiving, at a management server, a configuration that specifies at least one DLP policy applicable to at least one application (Readshaw Pa. [0011]) [a method of policy management in a DLP system begins by defining a policy model that associates a user with one or more endpoints]; receiving, at the management server, an indication of an assignment group specifying a plurality of user devices to which the at least one DLP policy should be applied (Readshaw Pa. [0011]) [a method of policy management in a DLP system begins by defining a policy model that associates a user with one or more endpoints, and wherein the user is associated with at least one role or group]; sending an instruction, from the management server to a second server, causing the second server to implement the at least one DLP policy for the plurality of user devices in the assignment group (Readshaw Fig. 1, Pa. [0024-0026]) [Server 104 or 106 can implement the DLP]
It is noted that Readshaw does not appear explicitly disclose provisioning the at least one application to a user device, wherein provisioning comprises instructing the user device to retrieve the DLP policy from the second server and implement the DLP policy when executing the provisioned application.  
However, Khetawat discloses provisioning the at least one application to a user device, wherein provisioning comprises instructing the user device to retrieve the DLP policy from the second server and implement the DLP policy when executing the provisioned application (Khetawat Fig. 1, Col. 5 Lines 21-65) [Endpoint DLP system 106 operates on endpoint device 102 to detect when sensitive information is accessed on endpoint device 102. For instance, when a document is opened by an application 104, endpoint DLP system 106 applies DLP policies received from enforcement server 120 to the document to determine whether the document contains sensitive data. In response to determining that a document does contain sensitive data, endpoint DLP system 106 may take one or more protective actions to prevent loss of the sensitive data]
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention, that applying the known technique taught by Khetawat to the DLP policy system of Readshaw would have yield predictable results and resulted in an improved system, namely, a system that would detect and protecting against potential data loss from unknown applications (Khetawat Col. 1)

As to claim 2, Readshaw discloses wherein the at least one application is managed by the second server (Readshaw Fig. 1, Pa. [0024-0026]) 

As to claim 3, Readshaw discloses further comprising providing user information to an identity service Readshaw Fig. 1, Pa. [0044]) [a DLP system implements a policy model that uses an identity-endpoint relationship for the purpose of policy distribution], wherein the identity service synchronizes with the second server (Readshaw Fig. 1)

As to claim 4, Readshaw discloses wherein the at least one DLP policy applies to a plurality of applications managed by the second server (Readshaw Pa. [0010]) [A policy-based mechanism for a Data Loss Prevention (DLP) system includes an identity-centric method for associating data loss protection policies with endpoints on which those policies need to be used. In general, a set of policies applicable to an endpoint is determined based on a combination of identity and endpoint characteristics]

As to claim 5, Readshaw discloses wherein the user device retrieves the DLP policy from the second server based on the second server identifying the retrieving user device as being associated with the assignment group (Readshaw Pa. [0049]) [or each role/group within the target of the Policy, the routine queries for users who are members of the role/group. At step 606, and for each user identified in step 604, the routine then queries for a list of endpoints for which the user is responsible. At step 608, the endpoints identified in step 606 are added to the Endpoint Set. After all users who are members of the role/group have been evaluated, the routine performs an Add function that adds the (Policy, Endpoint Set) pair to a Policy Distribution List.]

As to claim 6, Readshaw discloses wherein the user device is enrolled with, and managed by, the management server (Readshaw Pa. [0048]) [the algorithm is executed when a new endpoint is registered with the DLP system and the endpoint needs to obtain its complete set of policies]

As to claim 7, the combination of Readshaw and Khetawat discloses wherein the user device retrieves and implements the DLP policy without requiring input from the user regarding the DLP policy (Khetawat Fig. 1)
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention, that applying the known technique taught by Khetawat to the DLP policy system of Readshaw would have yield predictable results and resulted in an improved system, namely, a system that would detect and protecting against potential data loss from unknown applications (Khetawat Col. 1)

As to claims 8-14, Claims 8-14 recite respectively the same limitations as claims 1-7, therefore, they are rejected under the same rationale.

As to claims 15-20, Claims 15-20 recite respectively the same limitations as claims 1-6, therefore, they are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491